Citation Nr: 0708353	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for arthritis of the 
left shoulder.

5.  Entitlement to service connection for arthritis of the 
right shoulder.

6.  Entitlement to service connection for arthritis of the 
finger joints of both hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision rendered by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in August 2002 and February 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board of 
Veterans' Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
Pending appeal of that decision, VA imposed a stay on the 
adjudication of claims affected by Haas on September 21, 
2006.  
In Ribaudo v. Nicolson, No. 06-2762 (U.S. Vet. App. January 
9, 2007), the Court found that VA's stay was unlawful and 
ordered that VA rescind the stay order and process appeals 
that were stayed.  VA subsequently filed a motion for a stay 
on the adjudication of cases potentially affected by Haas.  
This motion was granted and on January 27, 2007, the Court 
ordered a stay on the adjudication of cases before the Board 
and VA ROs that are potentially affected by Haas.  Ribaudo v. 
Nicholson, No. 06-2762 (U.S. Vet. App. January 26, 2007).  
The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal (VSM) or service on a vessel off the shore of 
Vietnam.  In the present case, the veteran is asserting that 
his diabetes mellitus resulted from herbicide exposure.  He 
asserts that his award of the VSM is proof of his service in 
Vietnam; however, his service personnel records show service 
in Thailand rather than Vietnam.  Thus, his claim is 
potentially affected by the Haas decision and is therefore 
subject to the Court's stay order.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
claims that have been stayed, including the veteran's claim 
for service connection for diabetes will be resumed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his hypertension and coronary artery 
disease were incurred during his active military service.  In 
particular, he asserts that his complaints his complaints of 
shortness of breath and chest pain at the time of his 
November 1978 service retirement examination.  While the 
veteran was examined by VA in November 2003 and June 2005, 
the examiners did not proffer an opinion as to whether the 
veteran's current coronary artery disease or hypertension 
were initially manifested during active service.  The EKG was 
interpreted as showing a T-wave abnormality.  

With respect to his claims for service connection for 
arthritis of the shoulder and fingers, the Board notes that 
the veteran sustained a cut of his left index finger in 
November 1959 and he caught his left little finger in a door 
in August 1976.  Furthermore, he complained of catching in 
his left shoulder in January 1965.  His separation 
examination notes that the veteran complained of swollen 
painful joints, arthritis, and trick shoulder.  He has 
reported painful joints since service.  On remand, the 
veteran should be afforded to ascertain whether he currently 
has any disability of the shoulders or fingers that can be 
attributable to his active military service. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the claims 
file to be refered to a physician to 
determine the etiology of any currently 
present cardiovascular disability, to 
include hypertension and/or coronary 
artery disease.  The claims folder must 
be made available to and be reviewed by 
the examiner.  For each disorder 
identified, the examiner should proffer 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is related to service to include 
his in-service complaints of shortness of 
breath and chest pain at the time of his 
November 1978 retirement examination or 
the report of a T wave abnormality.  

The rationale for all opinions expressed 
must also be provided.

2.  The AOJ should also arrange for the 
veteran to be afforded a VA examination 
to determine the etiology of any 
currently present shoulder or finger 
disability.  The claims folder must be 
made available to and be reviewed by the 
examiner.  All indicated tests or studies 
should be performed.

The examiner should identify each 
currently manifested right shoulder, left 
shoulder, or finger disability.  For each 
disorder identified, the examiner should 
proffer an opinion as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
service to include the in-service 
complaints of painful joints and 
arthritis at the time of his November 
1978 retirement examination.  

The rationale for all opinions expressed 
must also be provided.

3.  Then, the AOJ should readjudicate the 
issues remaining on appeal based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



